Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered May 25, 1982, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). We have considered the defendant’s other contentions and find them to be without merit. Lawrence, J. P., Weinstein, Eiber and Sullivan, JJ., concur.